ACCEPTED
                                                                            01-15-00173-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      7/13/2015 11:10:40 AM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK


                        No. 01-15-00173-CV

                 IN THE COURT OF APPEALS               FILED IN
                                                1st COURT OF APPEALS
             FOR THE FIRST DISTRICT OF TEXAS        HOUSTON, TEXAS
                      HOUSTON, TEXAS            7/13/2015 11:10:40 AM
  ________________________________________________________
                                                CHRISTOPHER A. PRINE
                                                         Clerk

      JOAN JOHNSON, KALETA JOHNSON, SETH JOHNSON,
                  AND WIRT BLAFFER,
                                       Appellants
                           v.

        MICHAEL PHILLIPS, SPINDLE TOP PUBLISHING,
             AND PHILLIPS AKERS WOMAC, P.C.,
                                           Appellees
  ________________________________________________________

           On Appeal from the 333rd Judicial District Court
                        Harris County, Texas
                Trial Court Cause No. 2011-14027
  ________________________________________________________

   UNOPPOSED MOTION TO RESET BRIEFING DEADLINES
       BASED ON COURT’S ORDER OF JUNE 3, 2015 OR,
      ALTERNATIVELY, EXTENSION OF TIME TO FILE
                    APPELLANTS’ BRIEF
  ________________________________________________________

Patrick Zummo                  Marc S. Tabolsky
State Bar No. 22293450         State Bar No. 24037576
pzummo@zoomlaw.com             mtabolsky@yettercoleman.com
LAW OFFICES OF                 YETTER COLEMAN LLP
  PATRICK ZUMMO                Two Houston Center
Two Houston Center             909 Fannin, Suite 3600
909 Fannin, Suite 3500         (713) 632-8000
Houston, Texas 77010           (713) 632-8002 [facsimile]
(713) 651-0590
(713) 651-0597 [facsimile]

                               ATTORNEYS FOR APPELLANTS
TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants Joan Johnson, Kaleta Johnson, Seth Johnson, and Wirt Blaffer,

file this second motion to reset briefing deadlines requesting that the Court reset

the briefing deadlines from the date the complete clerk’s record was filed with this

Court in the above-captioned matter. Tex. R. App. P. 34.5(d). This motion is

unopposed.

      Appellants previously filed a motion to postpone the briefing deadlines
because the clerk’s record omitted several key documents that had been timely

requested to be included in the clerk’s record. On June 3, 2015, this Court ordered

the district court to prepare and file a supplemental record within 30 days of the
date of the order to including the previously omitted items and further specified

that appellants’ briefing deadline would not begin to run until the items requested

had been filed and included in the clerk’s record.

      On June 17, 2015, the district court submitted one electronic volume of

supplemental clerk’s record material that included part of what had been requested

to be included. But this volume did not include all of the requested materials and

thus the briefing deadline should not have begun. But based on the filing of the

partial supplemental record, his Court’s docket generated an appellant brief

deadline of July 17, 2015.

      After the partial supplemental record was filed on June 17, counsel advised

the clerk’s office that it had still failed to provide a complete clerk’s record. On

July 1, 2015, the district court a second supplemental clerk’s record that did

include the remaining materials that were to have been included in the clerk’s
                                          2
record.

      Based on the Court’s prior order, appellants’ request that the Court order that

the time for appellants’ brief to be filed be calculated from July 1, 2015 when the

supplemental record was filed, as provided in the Court’s prior order of June 3,

2015. This will result in appellants’ brief being due on July 31, 2015, which is 30

days after the supplemental record was complete. issue a briefing deadline based

on the July 1, 2015 date of the filing of the second supplemental clerk’s record, as

outlined in its June 4, 2015 order.
      Alternatively to resetting the briefing deadlines, appellants request a 14-day

extension of time for filing their appellants’ brief. Appellants’ opening brief is

currently due July 17, 2015. If the requested extension is granted, appellants’ brief

will be due on July 31, 2015.

      For these reasons, Appellants respectfully request that the Court reset the

deadline for Appellants opening brief to July 31, 2015, based on the Court’s prior
June 3 order and the filing of the supplemental record on July 1, 2015. In the

alternative, Appellants request a 14-day extension of time to file their brief on July

31, 2015.


                                       Respectfully submitted:


                                       YETTER COLEMAN LLP
                                       Two Houston Center
                                       909 Fannin, Suite 3600
                                       (713) 632-8000
                                       (713) 632-8002 Facsimile

                                          3
By /s/ Marc S. Tabolsky
       Marc S. Tabolsky
       State Bar No. 24037576
       mtabolsky@yettercoleman.com

LAW OFFICES OF PATRICK ZUMMO
Two Houston Center
909 Fannin, Suite 3500
Houston, Texas 77010
(713) 651-0590
(713) 651-0597 Facsimile

      Patrick Zummo
      State Bar No. 22293450

Attorneys for Appellants
Joan Johnson, Kaleta Johnson,
Seth Johnson, and Wirt Blaffer




  4
                     CERTIFICATE OF CONFERENCE

      As required by Tex. R. App. P. 10.1(a)(5), I certify that on July 13, 2015, I
conferred with William W. Ogden, counsel for appellees Michael Phillips, Spindle
Top Publishing, and Phillips Akers Womac, P.C. Counsel advised us that appellees
do not oppose this motion.




                                            /s/ Marc S. Tabolsky
                                            Marc S. Tabolsky




                                        5
                         CERTIFICATE OF SERVICE
      I certify that the foregoing document was filed electronically with the Clerk

of the Court using the electronic case filing system of the Court. I also certify that

a true and correct copy of the foregoing was served on the following counsel of

record for appellee via e-service on July 13, 2015.

      William W. Ogden
      Ogden, Gibson, Broocks, Longoria & Hall, L.L.P.
      1900 Pennzoil South Tower
      711 Louisiana
      Houston, Texas 77002


                                       /s/ Marc S. Tabolsky
                                       Marc S. Tabolsky




                                          6